DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant’s amendment to Claims 1 and 14 have overcome the 35 U.S.C. 112, Second Paragraph, rejection previously set forth in the Non-Final Office Action mailed June 11th, 2020. The 35 U.S.C. 112(b) rejection is withdrawn. However, upon further consideration, additional rejections have been made to the claims. 
Applicant’s amendment to 1 and 14 have not overcome the 35 U.S.C. 101 previously set forth in the Non-Final Office Action mailed June 11th, 2020. The 35 U.S.C. 101 rejection is not withdrawn. 
Applicant's arguments filed 09/29/2020 regarding the 35 U.S.C. 102(a)(1) rejections have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 9, and 13 are withdrawn. 
Applicant's arguments filed 09/29/2020 regarding the 35 U.S.C. 103 rejections have been fully considered, but are moot in view of a new grounds of rejection.
The Applicants argue that the blood flow calculations of Habu follow, and do not precede the calculation of blood vessel shape and area. The applicants further argue that it is not clear whether Habu generates a velocity vector map at all. The Examiner finds these arguments persuasive, and the 35 U.S.C. 102(a)(1) rejection is withdrawn. However, the 103 rejection below has been updated to incorporate the teachings of Yoshikawa into Habu, which 
Applicant's arguments filed 09/29/2020 regarding the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. 
Regarding the argument that the claims as amended include far more than generic components configured to perform well-understood, routing, and conventional activities previously known in the industry, as no prior art of record teaches what is in the claims, the Examiner respectfully disagrees. As indicated in the 101 rejection below, the instant claims merely recite generic components configured to perform well-understood, routine, and conventional activities previously known in the industry, as the instant claims fail to positively recite a particular machine that would be used to perform the steps described in the instant claims. Furthermore, the steps of impinging the tissue with pulses, capturing images of responses of the tissue to the pulses, generating a velocity vector map, and determining a cross-sectional area of the biological conduit are described at a high level of generality, and would not and meaningful limitations on practicing the abstract idea.
Therefore, the 35 U.S.C. 101 rejection of record is proper, and has not been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 each recite a step of “impinging tissue with pulses”, and “capturing images of responses of the tissue to the pulses”. It is unclear what is used to impinge the tissue with pulses, or what type of pulses are used to impinge the tissue. Furthermore, it is unclear what components are used to capture images of responses of the tissue to the pulses.
Because of their dependence upon claims 1 and 14, claims 2-4, 13, and 15-20 have also been rejected under 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 14 recite a method of determining a volume flow rate of a blood vessel in a biological conduit using a velocity vector map.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of “impinging tissue with pulses”, “capturing images”, “generating a velocity vector map”, and “determining a cross-sectional area”. However, these steps are claimed at a high level of generality, and are not tied to any particular machine or improvement in a technology or technological field. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not directed to an abstract idea.

The additional steps when considered both individually and as an ordered combination do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (US 6176832) in view of Yoshikawa (US 2010/0069757).
Regarding claim 1, Habu teaches a method of determining volume flow rate of a bodily fluid in a biological conduit (Abstract), the method comprising:
impinging tissue with pulses (Fig. 9A, element 4A; Col9, lines 3-19);
capturing images of responses of the tissue to the pulses (Col. 9, lines 46-58);
generating, using the images, a velocity vector map representing moving fluid portions of a bodily fluid within the tissue (Fig. 5);
determining a cross-sectional area of a biological conduit within which the moving fluid portions of the bodily fluid flow (Col. 4, lines 53-67);
calculating an average or instantaneous speed of the moving entities or moving fluid portions in the bodily fluid flowing across the determined cross-sectional area of the biological conduit (Fig. 1, element 6; Col. 5, lines 20-30); and
calculating a volume flow rate of the bodily fluid in the biological conduit from the determined cross-sectional area and the calculated average speed (Col. 5, line 43 to Col. 6, line 50).
While Habu teaches a method for determining an average flow velocity through a user’s blood vessels using a velocity vector map and cross-sectional area, wherein the cross-sectional area may be acquired by determining the edges of the user’s blood vessels (Col. 4, lines 53-55), Habu fails to specify whether the surface area is measured using the velocity vector map, and fails to teach a step of generating the velocity vector map before determining the cross-sectional area of the biological conduit.
Yoshikawa teaches an ultrasonic device for measuring an average flow velocity ([0027]) using a velocity vector map (Fig. 5), and notes that the boundary of the blood vessel may be 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the method of Habu calculate the cross sectional area using the averaged velocity vector maps taught by Yoshikawa in order to acquire a more accurate cross sectional area of the user’s blood vessel.
Regarding claim 2, Habu teaches a method wherein determining the cross-sectional area of the biological conduit comprises determining edges of the biological conduit (Col. 4, lines 53-55).
Regarding claim 3, Habu teaches a method wherein determining edges of the biological conduit comprises identifying edges in the velocity vector map (Col. 4, lines 53-67).
Regarding claim 4, Habu teaches a method wherein determining edges of the biological conduit comprises determining gradients (Col. 4, lines 53-67).
Regarding claim 9, Habu teaches a method wherein determining the cross-sectional area of the biological conduit comprises mathematically identifying borders of the biological conduit and performing orthogonal vector analysis to retrieve a diameter (Fig. 6A-6C; Col. 9, lines 4-19).
Regarding claim 13, Habu teaches a method wherein the calculating volume flow rate comprises calculating a theoretical body fluid or blood flow rate (TBFR) value, and correcting the TBFR value with calibration data from a database (Col. 10, lines 1-8).
Regarding claim 14, Habu teaches a method of determining volume flow rate of a bodily fluid in a biological conduit wherein the flow of the bodily fluid is continuously variable (Col. 2, lines 15-37), the method comprising:
impinging tissue with pulses (Fig. 9A, element 4A; Col9, lines 3-19);
capturing images of responses of the tissue to the pulses (Col. 9, lines 46-58);
generating, using the images, a velocity vector map representing moving fluid portions of a bodily fluid within the tissue (Fig. 5);
determining a cross-sectional area of biological conduit within which the bodily fluid flows using at least one of the velocity vector maps (Fig. 1, element 5);
calculating an average speed of the moving entities of moving fluid portions in the bodily fluid flowing across the determined cross-sectional area of the biological conduit (Fig. 1, element 6; Col. 5, lines 20-30); and
calculating volume  flow rate of the bodily fluid in the biological conduit from the determined cross-sectional area and the calculated average speed (Col. 5, line 43 to Col. 6, line 50).
While Habu teaches a method for determining a volumetric flow rate using a velocity vector map, the velocity vector map representing moving entities or moving fluid portions in a bodily fluid flowing within a biological conduit (Col. 4, lines 53-67), wherein a cross-sectional area may be acquired by determining the edges of the user’s blood vessels (Col. 4, lines 53-55), Habu fails to specify whether several velocity vector maps are obtained in order to determine the volumetric flow rate, and fails to teach a method that measures the cross-sectional area using the velocity vector map.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the volumetric flow rate monitoring method of Habu use an average velocity measured using a series of velocity vector maps taught by Yoshikawa in order achieve a more accurate cross-sectional using better defined boundary of the user’s blood vessel in response to tissue movement.
Regarding claim 17, Habu further teaches a method comprising calculating a volume flow rate profile (Fig. 5).
Regarding claim 18. Habu fails to teach a method wherein an average speed from multiple velocity vector maps is calculated.  
However, Yoshikawa further teaches a method wherein calculating an average speed comprises calculating an average speed from multiple velocity vector maps of the series of velocity vector maps ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Habu with the teachings of Yoshikawa in order to better identify the boundary of the user’s blood vessel in response to tissue movement.
Regarding claim 19, Habu fail to teach a method that collects a series of velocity vector maps over a heartbeat. 
Yoshikawa further teaches a method wherein collecting a series of velocity vector maps over time comprises collecting a series of velocity vector maps representing blood flow in a 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Habu with the teachings of Yoshikawa in order to better identify the boundary of the user’s blood vessel in response to tissue movement.
Regarding claim 20, Habu further teaches a method comprising calculating a volume flow rate time profile in the bodily organ over the period of time encompassing at least one heartbeat (Col. 6, lines 33-37).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Habu in view of Yoshikawa as applied to claim 14 above, and further in view of Albert (US 6473968).
Regarding claims 15-16, Habu as modified teaches a method of forming an image reflecting a volumetric flow rate of blood (Col. 1, lines 22-25), and Yoshikawa teaches that several images may be obtained over time to determine an average flow velocity (Page 4, section [0027]), but Habu fails to specify the frequency at which the images are collected.
Albert teaches a method for collecting a time tarrying image (Abstract), wherein optical flow vectors are obtained by sampling the images at a frequency that satisfies a Nyquist criterion for the flow rate profile of the bodily fluid, the Nyquist criterion being above a Nyquist limit of the intensity changes in order to obtain a digital image from a continuous stream of images (Col. 6, lines 7-26). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the method of Habu in view of Yoshikawa sample images above the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KINGSLEY whose telephone number is (571)272-8435.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH R KINGSLEY/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793